Citation Nr: 0030299	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  96-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability 
as being proximately due to or the result of service 
connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to November 
1994.

In an April 1995 rating decision, the Winston-Salem, North 
Carolina Regional Office (RO) denied service connection for a 
left knee disability.  In a Notice of Disagreement in 
February 1996, the veteran indicated that his left knee 
disability was a residual of his service connected right knee 
disability.  In May 1996, a substantive appeal was filed as 
to another issue not currently on appeal and the veteran 
again indicated that his left knee disability was a residual 
of his service connected right knee disability.  In February 
2000, a Supplemental Statement of the Case (SSOC) regarding 
the issue of secondary service connection for a left knee 
disability was issued.  It was indicated that the veteran had 
60 days to file a substantive appeal if a substantive appeal 
as to the issue noted in the SSOC had not already been filed.  
A substantive appeal was filed in July 2000.  This is 
considered timely, as it may have been confusing to the 
veteran as to whether the 60 day time limit applied as he had 
already filed a substantive appeal as to this issue in May 
1996. 

In August 1996, a hearing at the RO before a local hearing 
officer was held pursuant to the veteran's request in May 
1996.  

This case was remanded in April 1999 and December 1999 for 
further development.  The case has been returned to the 
Board.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertaining to his claim.  This includes obtaining 
service medical records and relevant private and VA medical 
records and providing the veteran with a VA examination, 
where, as in this case, such examination may substantiate 
entitlement to the benefit sought.  Additionally, there is an 
indication in the record that the appellant has had treatment 
for his claimed disability at Camp Lejeune.  Therefore, 
treatment records from this facility should be obtained prior 
to any VA examination.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C. § 5103A) for the specific 
requirements for developing claims.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
a left knee disability.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained, including from Camp Lejeune and 
any VA Medical Center. 

2.  After the above development has been 
completed, the veteran should be afforded 
a VA orthopedic examination to determine 
whether it is at least as likely as not 
that the veteran has a left knee 
disability that is proximately due to or 
the result of or being aggravated by the 
service connected right knee disability.  
The underlined phrase above should be 
utilized in formulating a response.  The 
examiner should avoid using phrases like 
"possibly", "may have", "could 
have".  All indicated tests and studies 
necessary to make this determination 
should be accomplished.  If any existing 
left knee disability is being aggravated 
by the service connected right knee 
disability, the degree of aggravation 
should be quantified, if feasible.  The 
claims folder must be made available to 
the examiner for review before the 
examination.

3.  The RO should review the examination 
report to ensure that it is adequate for 
rating purposes.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO must assure that the provisions of 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, __ (2000) (to be codified at 
38 U.S.C. § 5103A) have been complied 
with.  Thereafter, the RO should again 
consider the veteran's claim.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



